DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 4, 5, 11, and 12, drawn to “A machine tool machining a workpiece while moving a tool and the workpiece relative to each other”) in the reply filed on 5/10/2022 was previously acknowledged.
Claims 1, 3, 9, and 10 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 5/10/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“temperature adjusting means” in claim 4.
It is noted that claim 4 recites therein, “temperature adjusting means.”  Claim 4 also  recites though, “a temperature sensor detecting the ambient temperature; an air suction device sucking air out of the machining area; and a controller controlling a sucking operation of the air suction device such that air is sucked out of the machining area…”  Noting this, the recitations of the temperature sensor, the air suction device, and the controller are recitations of sufficient structure, material, or acts to entirely perform the claimed function of “temperature adjusting.”  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 14-18 of claim 4 state, “the controller recognizing finishing of machining of the workpiece and controlling the sucking operation of the air suction device such that air is sucked out by the air suction device at a maximum sucking quantity in a sucking capability of the air suction device for a predetermined period of time starting from a time when the machining of the workpiece is finished.”  With respect to the specification filed on 10/6/2020, and the controller in terms of the sucking operation, disclosure is provided on the following:
[0015]  Alternatively, in the above-described machine tool, the temperature adjusting means may include a temperature sensor that detects the ambient temperature, an air suction device that sucks air out of the machining area, and a controller that controls, in accordance with the temperature detected by the temperature sensor, a sucking operation of the air suction device so that air is sucked out of the machining area. 

[0017]  Further, in this machine tool, the controller may be configured to control the sucking operation of the air suction device such that air is sucked out at maximum sucking quantity by the air suction device when the temperature detected by the temperature sensor is equal to or higher than a second temperature.

[0023] Moreover, in the above-described machine tool, the controller may be configured to control the sucking operation of the air suction device such that air is sucked out at maximum sucking quantity by the air suction device for a predetermined period of time starting from a time when machining of the workpiece is finished.

[0044]  The controller 20 further controls, in accordance with the temperature detected by the temperature sensor 32, a sucking operation of the air suction device 31 so that air is sucked out of the machining area. Specifically, the controller 20 controls the sucking operation of the air suction device 31 such that air is sucked at maximum sucking quantity by the air suction device 31 when the temperature detected by the temperature sensor 32 is equal to or higher than a second temperature.

[0059]  Further, the controller 20A is different from the controller 20 of the machine tool 1 illustrated in FIG. 1 in that the controller 20A controls the sucking operation of the air suction device 31 such that air is sucked out at maximum sucking quantity by the air suction device 31 for a predetermined period of time starting from the time when machining of a workpiece W is finished.

[0064]  Further, the controller 20B is different from the controller 20 of the machine tool 1 illustrated in FIG. 1 in that the controller 20B controls the sucking operation of the air suction device 31 such that air is sucked out at maximum sucking quantity by the air suction device 31 for a predetermined period of time starting from the time when machining of a workpiece W is finished.

	As can be seen above, although Applicant provides disclosure on the controller, e.g. controller 20A or controller 20B, being configured such that it controls the sucking operation of the air suction device (31) such that air is sucked out at maximum sucking quantity by the air suction device (31) for a predetermined period of time starting from the time when machining of a workpiece (W) is finished, the specification does not goes as far as disclosing the controller “recognizing finishing of machining of the workpiece.”  While the sucking operation takes place for a predetermined period of time starting from the time when machining of a workpiece (W) is finished, there is nothing in the specification that indicates that the controller recognizes finishing of machining of the workpiece (W).  Thus, the specification as filed does not explicitly teach “the controller recognizing finishing of machining of the workpiece…”, as now set forth in independent claim 4.
With respect to inherency, it is noted that it is not a matter of whether something is merely likely or merely one possibility, but when something has to be a certain way.  This is noted, because while Applicant provides disclosure in the specification filed on 10/6/2020 on the controller, e.g. controller 20A or controller 20B, being configured such that it controls the sucking operation of the air suction device (31) such that air is sucked out at maximum sucking quantity by the air suction device (31) for a predetermined period of time starting from the time when machining of a workpiece (W) is finished, it is not inherent that the controller “[recognizes] finishing of machining of the workpiece.”  Since the specification filed on 10/6/2020 does not disclose the controller “recognizing finishing of machining of the workpiece,” support is not provided in said specification filed on 10/6/2020 for, “the controller recognizing finishing of machining of the workpiece and controlling the sucking operation of the air suction device such that air is sucked out by the air suction device at a maximum sucking quantity in a sucking capability of the air suction device for a predetermined period of time starting from a time when the machining of the workpiece is finished.”  Be advised that Examiner cannot eliminate the possibility that an operator “[recognizes] finishing of machining of the workpiece” and then presses, for example, a physical button or a virtual button such that the controller then “[controls] the sucking operation of the air suction device such that air is sucked out by the air suction device at a maximum sucking quantity in a sucking capability of the air suction device for a predetermined period of time starting from a time when the machining of the workpiece is finished.”  In other words, given that there are other ways in which the machine tool can operate besides “the controller recognizing finishing of machining of the workpiece” (as set forth in claim 4), such is not inherent.
	With regards to the drawings filed on 10/6/2020, it cannot be determined therefrom that the controller “[recognizes] finishing of machining of the workpiece”  Please be advised that in each of Figures 1, 3, and 4, the controller is shown schematically, while in Figure 2, the controller is not shown as all.  None of the figures though, provide any indication as to how the controller operates.  As such, the drawings filed on 10/6/2020 don’t provide disclosure on the controller “recognizing finishing of machining of the workpiece.”  Based on the foregoing, support is likewise not provided in said drawings filed on 10/6/2020 for, “the controller recognizing finishing of machining of the workpiece and controlling the sucking operation of the air suction device such that air is sucked out by the air suction device at a maximum sucking quantity in a sucking capability of the air suction device for a predetermined period of time starting from a time when the machining of the workpiece is finished.”
	Since neither the specification nor the drawings are in agreement with or provide support for the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint invention, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Response to Arguments
Applicant’s arguments with respect to claim 4 have been considered but are moot, because no art rejections are considered to presently apply to claim 4.  More specifically, in light of the claim amendments filed on 8/11/2022, Wakaoka (Japan Pub. No. JPS62203736A) is unable to be applied by Examiner.  Thus, Applicant’s arguments directed toward Wakaoka in the arguments filed on 8/11/2022 are moot. (Claims 4 and 5 were rejected in the Non-Final Rejection mailed on 5/25/2022 under 35 U.S.C. 102(a) as being anticipated by Wakaoka).

Examiner’s Comment
A thorough search has been conducted re: the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 4, 5, 11, and 12, Examiner notes that no indication regarding the allowability of the subject matter of claims 4, 5, 11, and 12 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, particularly given that it is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722